Citation Nr: 9935577	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-03 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to a nonservice-connected pension.


FINDINGS OF FACT

The claims file contains evidence that the veteran had active 
military service of 90 days or more with at least 1 day being 
during a period of war, has income which does not exceed the 
statutory limit for VA pension purposes, and has disabilities 
that may be permanent and productive of unemployability.


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.314  (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for pension is well-grounded if three 
criteria are met: (1) the veteran had active military service 
of 90 days or more with at least 1 day being during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability); (2) there is 
evidence of income which does not exceed the statutory limit; 
and (3) there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314  
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999); see also 38 U.S.C.A. § 1521(a), (j)  (West 1991).

In this case, the claims file contains the veteran's Form DD 
214, indicating that she served on active duty from September 
1971 to November 1972.  This satisfies the service 
requirements for VA nonservice-connected pension benefits.  

The claims file also contains evidence that the veteran's 
income does not exceed the statutory requirements for 
nonservice-connected pension benefits.

Finally, the Board finds that the claims file contains 
medical evidence which indicates that the veteran has a 
psychiatric condition, varicose veins, and arthritis.  A 
private physician's letter opines that the veteran is not 
competent for gainful employment.  Therefore, it is plausible 
that these disorders cause unemployability.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to nonservice-connected 
pension benefits.


ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded.  To this extent 
only, the appeal is granted.


REMAND

After careful review of the record, the Board is of the 
opinion that several deficiencies must be remedied prior to 
appellate review of this case.

First, because this claim is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the duty to assist requires that the veteran be provided the 
opportunity to appear for a VA examination for evaluation of 
her disabilities.  The United States Court of Appeals for 
Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Allday v. Brown, 7 Vet. App. 517, 526  (1995) 
(citing Suttman v. Brown, 5 Vet. App. 127, 138  (1993) (The 
duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed).  When the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 4.70  (1999).  Here, the Board finds that no 
VA examination of the veteran's disabilities has been 
conducted.  It is needed in order to assign accurate 
disability ratings for consideration of her pension claim.

Second, the Board notes that the veteran recently submitted 
additional medical evidence in support of her claim.  This 
evidence was received at the Board in October 1998, 
approximately 1 1/2 months after the veteran had been notified 
that her appeal was certified to the Board.  Governing 
regulations provide:

An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the  appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit ... additional 
evidence.  Any such request or additional 
evidence must be submitted directly to 
the Board and not to the agency of 
original  jurisdiction.  The date of 
mailing of the letter of notification 
will be presumed to be the same as the 
date of that letter for purposes of 
determining whether the request was 
timely made or the evidence was timely 
submitted.

38 C.F.R. § 20.1304(a)  (1999).  
Furthermore:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section ...  must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304(c)  (1999);  see also 38 C.F.R. § 19.31  
(1999) ("A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued").

Since the above-cited evidence was submitted directly to the 
Board, within the 90-day time limit, after the appeal had 
been certified, and without waiver of RO adjudication, it 
must be considered by the RO prior to appellate review.

In regard to this matter, the Board also finds that some of 
the additional medical evidence added to the claims file in 
October 1998 does not pertain to this veteran, but to another 
veteran, a male, with entirely different service, claim, and 
social security numbers.  Clearly, this evidence is misfiled 
and should be removed and placed in its proper location.

Third, the Board finds that the RO's August 1997 Statement of 
the Case (SOC) and December 1997 Supplemental Statement of 
the Case (SSOC) are defective.  Specifically, the Board notes 
that the SOC provides ratings for the veteran's nonservice-
connected disabilities, but does not provide any of the 
governing regulations, including diagnostic code rating 
criteria, used by the RO to rate the disabilities.  The SSOC, 
while providing analysis of the additional evidence submitted 
by the veteran in regard to her pension claim, continues the 
denial of her claim because "new and material evidence" had 
not been submitted.  This is not a "new and material 
evidence" case, so that analysis is misapplied.  In light of 
these defects, both the SOC and SSOC are inadequate.  Updated 
ones must be issued containing all of the applicable laws and 
regulations, as well as correct application of such laws.  
38 C.F.R. § 19.31  (1999) ("A Supplemental Statement of the 
Case, so identified, will be furnished to the appellant and 
his or her representative, if any, when ... a material defect 
in the Statement of the Case or a prior Supplemental 
Statement of the Case is discovered, or when, for any other 
reason, the Statement of the Case or a prior Supplemental 
Statement of the Case is inadequate.").

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be provided the 
opportunity to submit any recent medical 
evidence pertaining to her nonservice-
connected disabilities, including her 
psychiatric disorder, varicose veins, and 
arthritis.  Alternatively, she may 
identify the sources of recent medical 
treatment and furnish signed 
authorizations for release to the VA of 
records pertaining to such treatment, 
copies of which the RO should attempt to 
obtain.  Copies of any additional 
evidence submitted should be made part of 
the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination of her 
psychiatric disorder, varicose veins, and 
arthritis for rating purposes.  She must 
be given adequate notice of the requested 
examination(s), which includes advising 
her of the consequences of failure to 
report for it.  If she fails to report 
for an examination, this fact should be 
documented in the claims folder.  The 
purpose of the examination(s) is to 
determine and describe the nature and 
severity of the veteran's psychiatric 
disorder, varicose veins, arthritis, and 
any other found disabilities, in order 
that they may be properly rated by the RO 
for pension purposes.

	In regard to her psychiatric disorder, a 
clinical diagnosis should be determined.  
The degree of occupational and social 
impairment due to the disorder should be 
assessed, with consideration of the 
presence of a depressed mood; anxiety; 
suspiciousness; chronic sleep impairment; 
memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
other symptoms.  If manifested, the 
severity of each symptom should be 
explained.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) score from the 
Diagnostic and Statistical Manual for 
Mental Disabilities, as well as a 
definition of what the GAF score 
represents.  The examiner must make 
determinations as to the permanency of 
the disability and its effect on the 
veteran's ability to obtain and maintain 
gainful employment.

	In regard to her varicose veins, it 
should be determined whether this 
condition is asymptomatic or, 
alternatively, involves:  (1) 
intermittent edema or aching and fatigue 
on prolonged weight-bearing with symptoms 
relieved by elevation; (2) persistent 
edema not completely relieved by 
elevation; (3) persistent edema and 
stasis pigmentation or eczema; (4) 
persistent edema, intermittent 
ulceration, and subcutaneous induration, 
stasis pigmentation, or eczema; or (5) 
massive board-like edema with constant 
pain at rest.

	In regard to arthritis, it should be 
determined how many major joints or minor 
joint groups are involved, as well as the 
limitation of motion and other 
functioning of the part(s) affected, 
including due to pain on motion, fatigue, 
incoordination, weakness, and other 
functional impairment.

	Any other found disabilities should be 
similarly evaluated and described for 
rating purposes.  An overall assessment 
of the veteran's ability to obtain and 
maintain gainful employment in light of 
her disabilities should be rendered.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
All appropriate tests should be 
conducted.  All findings are to be 
recorded in a concise, legible manner and 
made part of the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO should review all 
of the evidence pertaining to the claim 
for nonservice-connected pension 
benefits, including that received since 
its last SSOC.  In doing so, the RO 
should determine the proper rating to 
assign to any and all of the veteran's 
current disabilities and, then, to 
determine if entitlement to nonservice-
connected pension benefits is warranted.  
(The RO should also remove the misfiled 
evidence pertaining to a different 
veteran.)

5.  If the determination remains adverse 
to the veteran, she and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should provide:  
(1) text of all pertinent laws and 
regulations, including diagnostic code 
rating criteria, used by the RO for its 
decision; (2) citation to all evidence 
considered by the RO in its decision; and 
(3) complete and accurate reasons and 
bases for its decision.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist and 
insure the veteran full due process.  The veteran needs to 
take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



